In a proceeding pursuant to CPLR article 78, inter alia, to compel the New York State Board of Parole to grant petitioner his release on parole, the appeal is from a judgment of the Supreme Court, Dutchess County, dated August 16, 1977, which denied the application. Judgment affirmed, without costs or disbursements. The Board of Parole considered not only the offenses giving rise to petitioner’s incarceration, but also his prior prison record and the "prior *667court action of probation” (see Matter of Consilvio v New York State Bd. of Parole, 57 AD2d 955; Matter of Eckhart v Bombard, 59 AD2d 783). Hopkins, J. P., Latham, Damiani and Suozzi, JJ., concur.